Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			 	
Status of Claims
Claims 1-2, 4, 8-17, and 19-23, as filed 08/05/2020, are examined herein.
An Ex Parte Quayle action was filed in the instant application on 03/23/2021, indicating allowable subject matter in claims 1-2, 4, 8-17, and 19-23. Applicant filed a response to the Ex Parte Quayle action on 04/02/2021, correcting a typographical error in the title. Due to further consideration of the instant amended claims, the finding of allowability is withdrawn, and prosecution is reopened in the instant application.  Examiner notified Applicant’s Attorney by phone on 04/30/2021.
	
Response to Arguments
Applicant filed an amended specification on 04/02/2021, correcting a typographical error in the title. The objection to the specification is withdrawn.
Applicant’s arguments and amendments have been carefully considered. Regarding the rejection under 35 USC 101, Applicant argues (page 12-13 of the Remarks dated 08/05/2020) that the instant amended claims integrate the recited judicial exception into a practical application, the processing of email data to determine user income for the purpose of modifying the terms of a loan. This argument is not persuasive. Applicant is referred to the instant rejection under 35 USC 101.

Claim Interpretation - Intended Use
Regarding claims 1-2, 4, 8-15, and 21, Examiner notes that the following claim limitations carry limited patentable weight due to intended use: Claim 1: “one or more processors configured to execute the instructions to perform operations comprising…” Claim 8: “wherein the one or more processors are configured to execute the instructions to perform…”  Claim 9: “wherein the one or more processors are further configured to execute the instructions to perform…” Claim 10: “wherein the one or more processors are further configured to execute the instructions to perform…”  Claim 12: “wherein the one or more processors are further configured to execute the instructions to perform…”.Claim 14: “wherein the one or more processors are further configured to execute the instructions to perform …” . “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, paragraph II.

Claim Rejections - 35 USC § 101
Claims 1-2, 4, 8-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to the use of email transaction data to adjust the interest rate of a loan. 
Claim 1 is directed to the abstract idea of directed to the use of transaction data to adjust the interest rate of a loan which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “receiving user credentials …; accessing the … data …; monitoring a user financial …; scanning the ….data …; and identifying …. messages ….performing contextual analysis, searching for one or more key 2Application No.: 16/598,782 Attorney Docket No.: 067519.0002574 words …., searching for an identification…., identifying a message sender, or searching for account information; extracting income information by determining, from the identified …. messages, an amount of payment to the user; determining user income ….; determining, … a number of rides the user 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as email, user device, an e-mail processing system, a server, a network interface, memory devices, and “application programming interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of analyzing email transaction data to adjust the interest rate of a loan.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of analyzing email transaction data using computer technology (e.g. an e-mail processing system). Therefore, the use of these additional elements does no more than employ a 
Hence, claim 1 is not patent eligible.  Claim 16, teaching a method, and claim 20, teaching a non-transitory medium containing instructions, recite the same abstract idea and are rejected for similar reasons. 
The dependent claims 2, 4, 8-15, 17, 19, and 21-23 recite limitations such as Claim 2,  “wherein the monitoring the user financial profile further comprises: tracking …..associated with the user.” These limitations further the above abstract idea, for example describing the type of data that is used or how the steps of the independent claims are carried out. Therefore, these limitations do not integrate the abstract idea into a practical application.  
The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4, 8-17, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Lack of Algorithm
Claim 1 recites the limitations “a network interface configured to allow communication and sharing of information between the e-mail processing system and the server over a network” and “one or more processors configured to… ” claims 8 -10, 12 and 14 recite:  “wherein the one or more  how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function (configuring to allow communication and sharing) must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.  See [0058-0059] of the instant specification, teaching an interface but not how it is configured, and [0043] teaching a financial management server but not how it is configured. The claims further recite the limitations: claim 1:  “generating,… , an output indicating an adjustment of at least one service term of the account of the financial service; …wherein, … , the output indicates …”, claim 9: “generating a second output indicating …”, claim 11: “…user input indicating…”, claim 12: “… output indicating…”, claim 14: “… output indicating….”, claim 16: “…. the output indicates…”, and claim 20: “the output indicates”.  These limitations include inputs and outputs, but it is not clear from the specification how  the inputs and outputs indicate the adjustment of a service term. This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  See MPEP 2161.1 (I).   Claims 2, 4, 8-15, 17, 19, and 21-23 stand rejected as dependent on a rejected claim.
Claims Broader than Specification

Claim 16 includes the limitations “accessing, with a processor, …; monitoring …, wherein the identifying email messages comprises at least one of performing contextual analysis, searching for one or more key words in a message content, searching …; extracting….; determining ….; determining,….; comparing …; determining ….; generating….; and transmitting….“ Claim 17 includes the limitation “wherein the monitoring … further comprises: tracking a bank deposit and withdrawal history associated with the user.” The claims are silent as to what structure preforms these steps, and the broadest reasonable interpretation includes them carried out by a server, a smart phone, a tablet, a computer monitor, an in-vehicle touch screen display device, or a laptop computer. (See specification [0040].) The specification at [0037] teaches these steps carried out by the financial service management system, but not by the other devices listed above. Therefore, the claims are broader than the specification. The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Id.; see also Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (“The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification”); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005). Claims  19, and 22 stand rejected as dependent on the rejected claim.
New Matter
Claim 20 recites the limitation “A non-transitory storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations comprising: accessing, with the processor…” The preamble of the instant claim includes the acts of “accessing”, “monitoring”…etc. are performed by the “at least one processor”.  Giving the “accessing” limitation its broadest reasonable interpretation, however,  the “accessing” is performed by the “at least one 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4, 8-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Antecedent Basis
Claim 1 recites the limitation “generating… and the number of rides meeting or exceeding the target number… ”  Claims 16 and 20 recite similar language. The step of “determining” merely finds out how many of the rides “the user completed” and not how many actually met or exceeded the target number. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Hybrid Claims
Claim 1 is a system claim, yet recites the limitations of “receiving user credentials for accessing email data” and “identifying … ridesharing service transaction information received from at least one third party”.  Claims 17 and 23 recite the limitations “in response to …” Claim 20 similar limitations. “This court has held that “reciting both an apparatus and a method of using that apparatus renders a claim indefinite 
Claim 10 is a system claim, yet recites the limitation of “receiving user input selecting…” The instant limitation recites a user doing something or an entity doing something. Therefore, the scope of the claim is unclear.   See  In re Katz, 639 F.3d 1303, 1318 [97 USPQ2d 1737] (Fed. Cir. 2011) “The claims at issue covered a “system with an ‘interface means for providing automated voice messages … to certain of said individual callers, wherein said certain of said individual callers digitally enter data.’”  “While Katz tried to distinguish IPXL Holdings on the ground that the term “wherein” does not signify a method step but instead defines a functional capability, we disagreed, holding Katz's claims indefinite as they “create confusion as to when direct infringement occurs because they are directed both to systems and to actions performed by ‘individual callers.’” Claim 11 is rejected due to dependency.
Means Plus Function
Claim 1 contains the following limitations: “an e-mail processing system …; and a server configured to access the e-mail processing system…, …. a network interface, … and memory devices.” Claims 16 and 20 contain the following limitations: “ridesharing service”.
The noted above claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2, 4, 8-15, and 21 stand rejected as dependent on a rejected claim.
   Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Unclear Scope
Claim 1 recites “generating… an output indicating an adjustment of at least one service term of the account of the financial service”. Subsequently, claim 1 recites “wherein… the output indicates an adjusted interest rate for the financial service, the adjusted interest rate being different than a current interest rate for the service”. Therefore, as not all “service term of the account” are “adjusted interest 
According to the preamble of claim 20, the operations are performed by a processor. The “accessing” step, however, recites “with the processor”. To one of ordinary skill, “with” suggests that a person or another device is performing the accessing of the email data. Therefore, the scope is unclear.   Claim 23 is rejected due to dependency on claim 20.  

	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
20190361873 (Rogynskyy ‘873) teaches [0058] data sources including email or messaging servers and the use of natural language processing to determine deals or activities that a sales representative may be working on.
US 20020107789 (Wood) teaches loans having income based repayment, including tracking actual income during the term of a contract.
The most relevant non-patent literature is Nicole Arata, "5 ways to get a car you need to drive for Uber or Lyft"  USA Today,  Jan. 8, 2017. Arata teaches vehicle rental programs where there is no charge for the rental if a certain target number of rides is met. 
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


CLAIRE A. RUTISER
Examiner
Art Unit 3692


/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692